Exhibit 10.21

 

DISCLOSURE OF CASH AWARDS, NEW SALARIES AND TARGETS FOR CASH BONUSES FOR
EXECUTIVE OFFICERS:

 

Set forth below are compensatory arrangements as of August 8, 2006, applicable
to the Company's current executive officers who will be named in the summary
compensation table of the Company's proxy statement for the 2006 annual meeting
of shareholders (Named Executive Officers). These arrangements are in addition
to the various other compensatory plans, contracts, and agreements in which the
Company's Named Executive Officers participate and which are incorporated by
reference to this Annual Report on Form 10-K for the year ended June 30, 2006.

ANNUAL BASE PAY

Stephen M. Lacy, President and Chief Executive Office-$810,000; John H. Griffin,
Jr., President-Publishing Group-$625,000; Paul A. Karpowicz,
President-Broadcasting Group-$600,000; John S. Zieser, Vice President-Corporate
Development, General Counsel and Secretary-$520,000; and Suku V. Radia, Vice
President-Chief Financial Officer-$500,000.

2007 AWARDS

For fiscal 2007, the Compensation Committee fixed targets for cash bonuses
ranging from 50 percent to 250 percent of base salary for the President and
Chief Executive Officer and 30 percent to 175 percent of base salary for the
other executives. The President and Chief Executive Officer's bonus is 100
percent based on earnings per share and cash flow; the other executives' bonuses
are 85 percent based on earnings per share, cash flow, and other quantifiable
financial criteria and 15 percent based on certain qualitative standards.

PERQUISITES

In addition, executive officers receive company-paid premiums on term life and
long-term disability insurance policies and professional fee reimbursement for
tax and estate planning.

